     Case 5:20-cv-00074-TBR Document 11 Filed 10/06/20 Page 1 of 4 PageID #: 62




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                             CIVIL ACTION NO. 5:20CV-P74-TBR

JEREMY LEWIS KIRKSEY                                                                     PLAINTIFF

v.

C. JACKSON et al.                                                                     DEFENDANTS

                                    MEMORANDUM OPINION

         Plaintiff Jeremy Lewis Kirksey filed the instant pro se action proceeding in forma

pauperis. The complaint is before the Court for an initial review pursuant to 28 U.S.C. § 1915A.

Upon review, the Court will dismiss the action for the reasons stated herein.

                               I. SUMMARY OF ALLEGATIONS

         Plaintiff, an inmate at the Calloway County Jail, sues the following Defendants:

C. Jackson, a Kentucky State Police trooper; Emily Cook, whom he states is employed as

“Animal patrol” with the Calloway County Sherriff’s Office; Calloway County Animal Shelter

manager; Calloway County Sherriff’s Office; and Kentucky State Police Post One. He sues

Defendants in their individual and official capacities.

         Plaintiff states that his “pit bull got loose and bite a kid walking down the road . . . .” He

reports that the child was taken to the hospital. He states that Defendant Jackson came to his

house three times and told his fiancée Nancy Fogle to quarantine the dog and that Fogle put the

dog in a cage. He states that the third time Defendant Jackson came to his house he “made my

fiance take my dog to the dog pound to be killed my fiance told him she didn’t want to because

it’s not here dog. Trooper Jackson told Emily Cook to kill my dog Nancy Fogle heard him say

it.”
  Case 5:20-cv-00074-TBR Document 11 Filed 10/06/20 Page 2 of 4 PageID #: 63




        Plaintiff states, “This is forcing Nancy Fogle to steal a animal that’s not here’s and

making sure my dog was killed my dog was 11 year’s old and first dog bite she every done.” He

maintains that he told Defendant Jackson over the phone that it was his dog and that he “would

pay every bite of the hospital bill’s.” Plaintiff states that after talking with him, Defendant

Jackson “went back to the house where I was staying and forced Nancy Fogle to steal my dog

and take it to dog pound after it was already being kourtine in a cage.” He further asserts,

“Stealing animal’s is a serious charge that’s live stock.” He reports that Fogle “went to the dog

pound to get the dog back and the told her she couldn’t have it there killing it so she tried to get

the dog after the killed it to be cremmated and the wouldn’t let Nancy Fogle have my dog.

There’s serval law’s violated and charge’s committed here.”

        As relief, he seeks compensatory and punitive damage and asks for his dog be replaced.

                                            II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,


                                                    2
  Case 5:20-cv-00074-TBR Document 11 Filed 10/06/20 Page 3 of 4 PageID #: 64




USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                         III. ANALYSIS

       The Court construes the complaint as alleging that Plaintiff’s dog was taken from him in

violation of the Due Process Clause of the Fourteenth Amendment. The Supreme Court has held

that where adequate remedies are provided by state law, the negligent or intentional loss of

personal property does not state a claim cognizable under the Due Process Clause. Hudson v.

Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527 (1981), rev’d on other

grounds, Daniels v. Williams, 474 U.S. (1986). In order to assert a claim for deprivation of

property without due process pursuant to § 1983, a plaintiff must allege that the state post-

deprivation procedures are inadequate to remedy the deprivation. Parratt v. Taylor, 451 U.S. at

543-44. The law of this circuit is in accord. The Sixth Circuit held that “[i]n § 1983 damage

suits claiming the deprivation of a property interest without procedural due process of law, the

plaintiff must plead and prove that state remedies for redressing the wrong are inadequate.”

Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983). The Sixth Circuit has found that

Kentucky’s statutory remedy for such losses is adequate within the meaning of Parratt. See

Wagner v. Higgins, 754 F.2d 186, 191-92 (6th Cir. 1985). Therefore, Plaintiff cannot state a


                                                  3
  Case 5:20-cv-00074-TBR Document 11 Filed 10/06/20 Page 4 of 4 PageID #: 65




violation of the Due Process Clause based on the deprivation of his dog. See McLeod v. Dukes,

No. 7:18-CV-66, 2018 U.S. Dist. LEXIS 193038, at *12 (M.D. Ga. Nov. 13, 2018) (dismissing

due process claim where plaintiff alleged “unauthorized seizure of personal property,[] such as

Plaintiff’s dogs and other personal property, by state officials”) (internal quotation marks and

citation omitted); Cilek v. Hobart Police Dep’t, No. 2:15-CV-151 RL, 2015 U.S. Dist. LEXIS

155736, at *7 (N.D. Ind. Nov. 18, 2015) (dismissing due process claim where plaintiff alleged

officers took his dog and finding that “dogs are property” for purposes of a due process claim).

Accordingly, Plaintiff’s claims must be dismissed for failure to state a claim upon which relief

may be granted.

         Moreover, to the extent that Plaintiff may be attempting to bring criminal charges against

any of the Defendants, “[i]t is well settled that the question of whether and when prosecution is

to be instituted is within the discretion of the Attorney General.” Powell v. Katzenbach, 359

F.2d 234, 235 (D.C. Cir. 1965). Only federal prosecutors, and not private citizens, have the

authority to initiate federal criminal charges. Sahagian v. Dickey, 646 F. Supp. 1502, 1506

(W.D. Wis. 1986); see also United States v. Nixon, 418 U.S. 683, 693 (1974) (“Executive Branch

has exclusive authority and absolute discretion to decide whether to prosecute a case.”); Saro v.

Brown, 11 F. App’x 387, 388 (6th Cir. 2001) (“A private citizen has no authority to initiate a

federal criminal prosecution; that power is vested exclusively in the executive branch.”).

Plaintiff is a private citizen and cannot bring criminal charges in this Court against anyone.

         For the foregoing reasons, the Court will dismiss the action by separate Order.

Date:   October 5, 2020



cc:     Plaintiff, pro se
        Defendants
4413.010


                                                  4
